Citation Nr: 0905840	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently rated as 20 
percent disabling.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1989.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of 
the lumbosacral spine is manifested by pain and limitation of 
motion; it is not shown to be productive of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; the Veteran does not have ankylosis in the 
thoracolumbar spine; at no time has the Veteran's low back 
disability been manifested by incapacitating episodes or 
symptoms necessitating bed rest prescribed by a physician or 
additional neurological impairment (aside from radiculopathy 
of the left lower extremity, rated 10 percent), including but 
not limited to bowel and bladder impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
December 2004 RO decision that is the subject of this appeal 
in its October 2004 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  As to 
this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error in 
a VCAA notice should be presumed prejudicial.  The claimant 
bears the burden of demonstrating such error.  VA then bears 
the burden of rebutting the presumption by showing that the 
essential fairness of the adjudication has not been affected.  
Id.      

The Board finds that the presumption of prejudice raised by 
the failure to provide timely VCAA and Dingess notice is 
rebutted because the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.  Such a 
lack of timely notice did not affect or alter the essential 
fairness of the RO's decision, and thus, the presumption of 
prejudice is rebutted.  Sanders, supra.  While the Veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the Veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
rating criteria for the evaluation of the service-connected 
disability in question.  The Veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of his actual knowledge of the applicable 
rating criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in October 2004 and May 2008, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no duty to provide another examination or a medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2008).   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The service treatment records in the claims file show that in 
December 1976, the Veteran was hospitalized after he was 
diagnosed with left S-1 radiculopathy secondary to herniated 
nucleus pulposus (HNP) at L5-S1, and facet hypertrophy at L4-
5, right.  While he was hospitalized, the Veteran underwent a 
semi-hemilaminectomy at right L4-5 and left L5-S1, a partial 
facetectomy at right L4-5, and a discectomy and foramenotomy 
at L5-S1.  He was released from the hospital in February 
1977.  In August 1985, he incurred a left strain to the low 
back and subsequently received intermittent treatment for 
recurrent low back pain.  

In January 1990, the Veteran underwent a VA examination.  At 
that time, he stated that walking and standing for short 
periods of time caused him to develop pain and numbness in 
his legs, specifically his left leg.  The physical 
examination showed that the Veteran stood erect and had 
normal posture and normal lumbar lordosis.  There was no 
spasm or tenderness to the paravertebral muscles.  Forward 
flexion was to 90 degrees, lateral flexion was to 35 degrees, 
and posterior extension was to 30 degrees.  Straight leg 
raising was to 90 degrees on either side with no pain.  Heel 
and toe walking were normal.  X-rays of the Veteran's 
lumbosacral spine were reported to show degenerative disc 
disease at L5-S1.  Following the physical examination and a 
review of the Veteran's x-rays, the examiner diagnosed the 
Veteran with lumbar disk disease, postoperative 
hemilaminectomy at L4-L5, postoperative diskectomy at L5-S1.  

By a March 1990 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for degenerative 
disc disease at L5-S1, postoperative.  The RO assigned a 10 
percent disability rating under Diagnostic Code 5293, 
effective from December 1, 1989, for the Veteran's service-
connected low back disability.   

On September 9, 2004, the RO received the Veteran's request 
that his service- connected low back disability be 
reevaluated for a higher rating.

In a private medical statement from S.E.I., D.C., dated in 
November 2004, Dr. I. stated that he had recently treated the 
Veteran for complaints of low back pain with radiating pain 
in the left leg, ankle, and numbness into the toes.  The 
Veteran stated that he also had numbness in the left thigh 
area.  Dr. I. noted that he examined the Veteran and reviewed 
x-rays of the Veteran's entire spine.  According to Dr. I., 
the Veteran had been diagnosed with degenerative discopathy 
of the lumbar spine with associated spondylolisthesis, 
lumbalgia, and sciatica, complicated by segmental 
dysfunction, degenerative discopathy of the cervical spine 
with associated spondylolisthesis, complicated by segmental 
dysfunction of the thoracic spine.  Dr. I. reported that he 
advised the Veteran of his treatment options with 
chiropractic care.

A VA examination was conducted in October 2004.  At that 
time, the Veteran stated that he had chronic low back pain 
which radiated to the left leg.  The Veteran denied any 
flare-ups and he denied any associated symptoms such as 
bladder or bowel impairment.  He also indicated that he did 
not use any assistive devices such as a cane.  The Veteran 
reported that he was retired and was able to perform the 
activities of daily living.  

The physical examination showed that there was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
Forward flexion was to 90 degrees; extension was to 30 
degrees; lateral flexion was to 30 degrees, bilaterally; and 
lateral rotation was to 30 degrees, bilaterally.  The spine 
was not painful on motion.  There were no additional 
limitations with repetition of movement during the 
examination that were related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The examiner 
noted that the Veteran had loss of normal lumbar lordosis as 
a result of surgical fusion.  In regard to the neurological 
examination, the Veteran had positive Tinel's sign at the 
left lateral fibular head consistent with mild compression, 
peroneal neuropathy in the left leg; otherwise distal sensory 
in the L4-5 and L5-S1 region was intact.  Deep tendon 
reflexes were 2+ and equal.  Lasegue's sign was negative.  An 
x-ray of the lumbosacral spine was reported to show moderate 
to sever degenerative disease at L5-S1, with mild 
degenerative changes at L4-5.  Following the physical 
examination and a review of the Veteran's x-rays, the 
examiner diagnosed the Veteran with degenerative joint 
disease with degenerative disc disease, status post spinal 
fusion of the lumbar spine with residuals.     

In a March 2005 rating action, the RO assigned a separate 10 
percent disability rating under Diagnostic Code 8520, 
effective from September 9, 2004, for radiculopathy of the 
left lower extremity associated with the Veteran's service-
connected degenerative disc disease at L5-S1.  

In August 2005, a hearing was conducted at the RO.  At that 
time, the Veteran testified that he had chronic low back pain 
which radiated to his left leg.  He stated that he had muscle 
spasms in his left thigh muscle.  According to the Veteran, 
strenuous activity aggravated his back pain and he would have 
to stop what he was doing and rest.  

In October 2005, the RO received private medical records, 
dated from November 2004 to October 2005.  The records show 
that the Veteran received intermittent chiropractic treatment 
for his low back pain.  

By an October 2005 rating action, the RO increased the 
disability rating for the Veteran's service-connected low 
back disability from 10 percent to 20 percent disabling under 
Diagnostic Code 5243, effective from September 9, 2004.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from February 2006 to July 2007, show that in August 2006, 
the Veteran was treated for complaints of chronic low back 
pain with radiation down both legs.  According to the 
Veteran, he took medication for his pain.  No diagnosis was 
provided.  

In May 2008, the Veteran underwent a VA examination.  At that 
time, he stated that he took medication for his low back 
pain.  According to the Veteran, his pain radiated more often 
into the left lower extremity and at times into the right 
lower extremity.  He noted that flare-ups occurred with 
ambulation in excess of half a block and with bending 
activities without incapacitation.  The examiner indicated 
that the Veteran was ambulating without assistive devices.  
According to the examiner, the Veteran was retired as a cook 
and he was self-sufficient.  The Veteran was slower-paced in 
his day-to-day activities.  Upon physical examination, the 
Veteran's gait was guarded and his spine was symmetrical with 
some stiffness.  Forward flexion was to 60 degrees; extension 
was to 15 degrees; and bilateral flexion and rotation was to 
20 degrees with end range pain.  There were no additional 
limitations with repetitive use.  There were no paralumbar 
spasms.  There was diffuse tenderness in the lumbosacral 
region.  Upon neurological evaluation, sensation was 
diminished in L5 distribution in the left lower extremity.  
Muscular tone was normal and strength was 4+ and there was no 
wasting.  Lasegue's sign was negative, bilaterally.  The 
examiner stated that the Veteran had not had any 
incapacitation episodes during the past 12-month period.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine, with radiculopathy of the left lower extremity.        


III.  Laws and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at *3.

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back with radiating pain 
down his legs.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service-connected degenerative disc disease of 
the lumbosacral spine has been rated as 20 percent disabling 
under Diagnostic Code 5243 for intervertebral disc syndrome, 
effective from September 9, 2004, the date he filed his claim 
for increase.  Intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the Formula for Incapacitating Episodes, a 
20 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent requires intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is assigned when the 
Veteran experienced incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1 following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitation Episodes provides that for 
the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis; a 40 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine; a 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine; and a maximum 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  It may be applied to intervertebral disc syndrome.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5243.

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 23, 2003). 

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

IV.  Analysis

In this case, the Board determines that the evidence 
preponderates against the Veteran's claim for an evaluation 
in excess of 20 percent for his service-connected 
degenerative disc disease of the lumbosacral spine.  In 
particular, the Board acknowledges the Veteran's complaints 
of chronic back pain, which the record clearly documents.  
However, the Veteran's flexion range of motion (to 90 degrees 
in October 2004 and to 60 degrees in May 2008) does not 
qualify him for the next higher rating of 40 percent, which 
necessitates forward flexion of the thoracolumbar spine to 30 
degrees or less.  Even when considering DeLuca factors such 
as his reported flare-ups with ambulation in excess of half a 
block and with bending activities, as noted in the May 2008 
VA examination, the Board determines that the Veteran's 
current level of disability more nearly approximates the 20 
percent rating criteria contained in Diagnostic Code 5243 
(2008) rather than the next higher rating of 40 percent.  The 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees and there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The record additionally does not indicate that the Veteran 
has favorable or unfavorable ankylosis of the lumbar spine, 
as would be required for increased ratings of 40 percent to 
100 percent under Diagnostic Code 5243 (in effect from 
September 26, 2003).  In regard to rating the Veteran's 
service-connected low back disability under the Formula for 
Incapacitating Episodes, the record bears no indication of 
incapacitating episodes requiring bed rest prescribed by a 
physician.  In the May 2008 VA examination report, the 
examiner specifically stated that the Veteran had no 
incapacitating episodes of physician prescribed bed rest 
during the past 12 months.     

In regard to objective neurological abnormalities associated 
with the Veteran's back disability, the Board recognizes that 
the Veteran experiences pain radiating to his left leg.  
These symptoms were separately rated in a March 2005 rating 
action where a separate 10 percent disability rating was 
granted for radiculopathy of the left lower extremity 
associated with the Veteran's degenerative disc disease at 
L5-S1, effective from September 9, 2004.  This separate 
rating was based on the October 2004 VA examination where the 
Veteran had positive Tinel's sign at the left lateral fibular 
head consistent with mild compression, peroneal neuropathy in 
the left leg.  The Board recognizes that the Veteran has 
reported experiencing radiculopathy in his right leg.  
However, at the time of the October 2004 VA examination, the 
examiner noted that other than the left leg radiculopathy, 
distal sensory in the L4-5 and L5-S1 region was intact.  In 
addition, in the Veteran's May 2008 VA examination, Lasegue's 
sign was negative, bilaterally.  Muscular tone was normal, 
there was no wasting, and strength was 4+.  Thus, there is no 
abnormal objective medical evidence or a diagnosis of right 
leg radiculopathy.  

In summation, the Board finds that the Veteran's service-
connected low back disability with degenerative disc disease 
of the lumbosacral spine is manifested by pain and limitation 
of motion.  However, it is not shown to be productive of 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  The Veteran does not have ankylosis in 
the thoracolumbar spine and at no time has his low back 
disability been manifested by incapacitating episodes or 
symptoms necessitating bed rest prescribed by a physician.  
The medical evidence doers not show additional neurological 
impairment (aside from radiculopathy of the left lower 
extremity, rated 10 percent), including but not limited to 
bowel and bladder impairment.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply and this claim must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         


V.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's back disability which would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine is denied.   




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


